Citation Nr: 1427258	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-39 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision on behalf of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for carpal tunnel syndrome was raised by the Veteran in June 2010, but is not shown to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


REMAND

Although this case has twice been remanded by the Board for additional development, in light of information provided by the Veteran subsequent to the last remand, further development is required prior to appellate review.  In August 2013, the Veteran reported having first been treated for a psychiatric disorder in 1991 at VA treatment facilities in Northampton, Massachusetts.  Those reports are not included in the available record.  A VA hospital report also notes an admission for ethanol dependence treatment in January 1994.  However, the records of that treatment are not of record.  It is also significant to note that an October 2013 statement from the Rockland Psychiatric Center reported they had no record of the Veteran having received treatment and an alternative records source was suggested.  There is no indication of any efforts to obtain records from that suggested alternative source.

The Board notes that VA efforts have been unable to verify the Veteran's claimed stressor as to having accidentally struck and killed a serviceman named Patrick Williams with his automobile or motorcycle when he was stationed at Fort Eustis, Virginia, in either September 1981 or September 1982.  The available records include inconsistent information as to the reported event.  As the case is being remanded for other reasons, the Board finds the Veteran should be requested to provide copies of any documents he has obtained as a result of his research efforts including the source of the information he provided in his August 2012 statement.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient to identify and locate any existing records pertinent to his claim, to include copies of any documents he has obtained as a result of his research efforts.  Notify him that he must cooperate fully and must provide enough information to identify and locate any existing records, including the custodian or agency holding the records, the approximate time frame covered by the records, and for medical records the condition for which treatment was provided.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.  Appropriate action must be taken to obtain copies of all pertinent treatment records from the Northampton, Massachusetts, VA treatment facility since 1990 and the records associated with a VA Hospital admission in January 1994.

3.  If information sufficient to identify and locate any existing federal records is received, request that the appropriate service department agency provide the existing records or otherwise verify the Veteran's specific claim.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

